      Case 19-11581                Doc 10           Filed 04/25/19 Entered 04/25/19 23:27:46                          Desc Imaged
                                                    Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Mona Zephir                                                       Social Security number or ITIN        xxx−xx−4340
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Northern District of Illinois
                                                                                        Date case filed for chapter 7 4/22/19
Case number:          19−11581


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Mona Zephir

2.      All other names used in the
        last 8 years

3.     Address                               20717 Sparta Ct
                                             Olympia Fields, IL 60461

4.     Debtor's attorney                     Thomas March                                           Contact phone (312) 256−8724
                                             The Semrad Law Firm, LLC                               Email: tmarch@semradlaw.com
       Name and address                      20 S. Clark 28
                                             Chicago, IL 60603

5.     Bankruptcy trustee                    Richard J Mason                                        Contact phone 312 750−3527 Ext. 3527
                                             McGuire Woods LLP                                      Email: rmason@mcguirewoods.com
       Name and address                      77 West Wacker Drive
                                             Suite 4100
                                             Chicago, IL 60601
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
     Case 19-11581                    Doc 10      Filed 04/25/19 Entered 04/25/19 23:27:46                                  Desc Imaged
                                                  Certificate of Notice Page 2 of 4
Debtor Mona Zephir                                                                                                         Case number 19−11581


6. Bankruptcy clerk's office                    Eastern Division                                             Hours open:
                                                219 S Dearborn                                               8:30 a.m. until 4:30 p.m. except
    Documents in this case may be filed at this 7th Floor                                                    Saturdays, Sundays and legal
    address. You may inspect all records filed Chicago, IL 60604                                             holidays.
    in this case at this office or online at
    www.pacer.gov.
                                                                                                             Contact phone 1−866−222−8029

                                                                                                             Date: 4/23/19

7. Meeting of creditors                          June 7, 2019 at 03:00 PM                                    Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a              219 South Dearborn, Office of
    questioned under oath. In a joint case,      later date. If so, the date will be on the court            the U.S. Trustee, 8th Floor, Room
    both spouses must attend. Creditors may
    attend, but are not required to do so.       docket.                                                     800, Chicago, IL 60604
                                                 Debtors must bring a picture ID and proof of
                                                 their Social Security Number.

8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                Filing deadline: 8/6/19
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize an
                                                 exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                 not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                 exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                 www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                 debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                 objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                           page 2
        Case 19-11581        Doc 10    Filed 04/25/19 Entered 04/25/19 23:27:46              Desc Imaged
                                       Certificate of Notice Page 3 of 4
                                      United States Bankruptcy Court
                                      Northern District of Illinois
In re:                                                                                  Case No. 19-11581-LAH
Mona Zephir                                                                             Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0752-1           User: cshabez                Page 1 of 2                   Date Rcvd: Apr 23, 2019
                               Form ID: 309A                Total Noticed: 55


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 25, 2019.
db             +Mona Zephir,    20717 Sparta Ct,    Olympia Fields, IL 60461-1925
tr             +Richard J Mason,    McGuire Woods LLP,    77 West Wacker Drive,    Suite 4100,
                 Chicago, IL 60601-1818
27771873       +All Smiles Orthodontics,    19710 Governors Hwy,     Flossmoor, IL 60422-2080
27771880       +Amer Assist A/R Solutions, Inc,     P.O. Box 26095,    Columbus, OH 43226-0095
27771872       +Babs and associates inc,    42 W Lincoln Highway,     Chicago Heights, IL 60411-2617
27771888       +CCI Contract Callers Inc,     Po Box 212609,    Augusta, GA 30917-2609
27771853       +CMRE Financial Services,    3075 E Imperial Hwy #200,     Brea, CA 92821-6753
27771875       +City of Chicago Heights,    39773 Treasury Center,     Chicago, IL 60694-9700
27771877       +ERC,   PO Box 23870,    Jacksonville, FL 32241-3870
27771858       +First Revenue,    4500 E Cherry Creek South Dr,     Denver, CO 80246-1531
27771894       +Fulton Friedman & Gullace, LLP,     PO Box 2123,    Warren, MI 48090-2123
27771893       +MORTELL KEVIN W,    1821 WALDEN OFFICE S,     Schaumburg, IL 60173-4295
27771895       +McColly Real Estate,    800 Deer Creek Dr,     Schererville, IN 46375-1352
27771852       +Medlab Inc,    35 gaylord st,    Elk Grove Village, IL 60007-1104
27771879       +My Alarm Center,    3803 West Chester Pike,     Newtown Square, PA 19073-2334
27771871       +NAFS of canada,    6341 Inducon Drive East,     Sanborn, NY 14132-9016
27771855       +Olympia Fields Dental Associates,     2555 W. Lincoln Hywy,    Suite 107,
                 Olympia Fields, IL 60461-1938
27771854       +Opensky podiatry, Inc,    2601 Lincoln Highway Suite 102,     Olympia Fields, IL 60461-1844
27771850      #+PayPal Credit,    PO Box 105658,    Atlanta, GA 30348-5658
27771863       +People’s Gas,    130 E. Randolph Drive,    Chicago, IL 60601-6207
27771848       +SPECIALIZED LOAN SERVI,    8742 LUCENT BLVD STE 300,     HIGHLANDS RANCH, CO 80129-2386
27771857       +Southland college prep charter school,     4601 Sauk Trail,    Richton Park, IL 60471-1470
27771856       +Southwest Laboratory Physicians, SC,     Dept 77-9288,    Chicago, IL 60678-0001
27771869       +State Farm,    One State Farm Plaza,    Bloomington, IL 61710-0001
27771851       +Table Rock Investments,    245 S Wildwood Dr,     Branson, MO 65616-3823
27771891       +The Collection Firm of Franklin Collection Service,      PO BOX 3910,    Tupelo, MS 38803-3910
27771884       +The Leviton Law Firm,    3 Golf Center Suite 361,     Hoffman Estates, IL 60169-4910
27771860       +Therapy Providers of America, Inc,     4505 W. 95th St,    Oak Lawn, IL 60453-2621
27771867       +Torres Credit Services, Inc,     Po Box 4115,    Concord, CA 94524-4115
27771874       +Village of Olympia Fields,     20040 Governors Highway,    Olympia Fields, IL 60461-1189

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: tmarch@semradlaw.com Apr 24 2019 01:49:04        Thomas March,
                 The Semrad Law Firm, LLC,    20 S. Clark 28,    Chicago, IL 60603
27771887       +EDI: AFNIRECOVERY.COM Apr 24 2019 05:23:00       AFNI,    1310 Martin Luther kIng Drive,
                 PO BOX 3517,   Bloomington, IL 61702-3517
27771866       +EDI: ATTWIREBK.COM Apr 24 2019 05:23:00       AT&T,    PO Box 105262,    Atlanta, GA 30348-5262
27771846        EDI: CAPITALONE.COM Apr 24 2019 05:23:00       CAPITAL ONE BANK USA N,     PO BOX 85520,
                 RICHMOND, VA 23285
27771886       +EDI: CBCSI.COM Apr 24 2019 05:23:00      CBCS,    PO BOX 163250,    Columbus, OH 43216-3250
27771868       +EDI: CCS.COM Apr 24 2019 05:23:00      CCS c/o Payment Processing Center,      P.O. Box 55126,
                 Boston, MA 02205-5126
27771847       +EDI: WFNNB.COM Apr 24 2019 05:23:00      COMENITYBANK/VENUS,     PO BOX 182789,
                 COLUMBUS, OH 43218-2789
27771889       +E-mail/Text: comedbankruptcygroup@exeloncorp.com Apr 24 2019 01:51:26         ComEd,
                 3 Lincoln Center,   Bankruptcy Section,     Oakbrook Terrace, IL 60181-4204
27771885       +E-mail/Text: compliance@contractcallers.com Apr 24 2019 01:51:58         Contract Callers Inc,
                 Po Box 2207,   Augusta, GA 30903-2207
27771881       +EDI: CONVERGENT.COM Apr 24 2019 05:23:00       Convergent Outsourcing, Inc,     800 SW 39th St,
                 Renton, WA 98057-4927
27771865       +E-mail/Text: kzoepfel@credit-control.com Apr 24 2019 01:50:33         DTA Solutions LLC,
                 9428 Baymeadows Road Suite 260,    Jacksonville, FL 32256-7970
27771876       +E-mail/Text: cbackus@eaglerecovery.net Apr 24 2019 01:51:00        Eagle Recovery Associated Inc,
                 2601 W Forrest Hill Ave,    Peoria, IL 61604-1812
27771843       +E-mail/Text: bankruptcy@hccredit.com Apr 24 2019 01:52:04        HCCREDIT/FEB,    PO BOX 829,
                 SPRINGDALE, AR 72765-0829
27771864       +EDI: IIC9.COM Apr 24 2019 05:23:00      I.C. SYSTEM INC,     P.O. BOX 64378,
                 ST PAUL, MN 55164-0378
27771892       +EDI: MID8.COM Apr 24 2019 05:23:00      MCM,    PO BOX 603,    Dept. 12421,    Oaks, PA 19456-0603
27771861       +EDI: CBS7AVE Apr 24 2019 05:23:00      MIDNIGHT VELVET,     1112 7TH AVE,    MONROE, WI 53566-1364
27771883       +E-mail/Text: mrivera@murphylomon.com Apr 24 2019 01:50:17        MURPHY LOMON & ASSOC,
                 2860 S River Rd # 200,    Des Plaines, IL 60018-6007
27771870       +EDI: MID8.COM Apr 24 2019 05:23:00      Midland Credit Management,      2365 Northside Dr # 300,
                 San Diego, CA 92108-2709
27771859       +E-mail/Text: bankrup@aglresources.com Apr 24 2019 01:49:06        Nicor Gas,    PO Box 0632,
                 Aurora, IL 60507-0632
27771890       +EDI: RMSC.COM Apr 24 2019 05:23:00      Sam’s Club,     Po Box 530942,    Atlanta, GA 30353-0942
27771842       +E-mail/Text: carine@tbfgroup.com Apr 24 2019 01:49:58        TBF FINANCIAL LLC,
                 740 Waukegan Rd Ste 404,    Deerfield, IL 60015-5505
27771844       +E-mail/Text: marisa.sheppard@timepayment.com Apr 24 2019 01:50:48         TIMEPAYMENT CORP,
                 1600 DISTRICT AVE STE 20,    BURLINGTON, MA 01803-5233
          Case 19-11581            Doc 10       Filed 04/25/19 Entered 04/25/19 23:27:46                         Desc Imaged
                                                Certificate of Notice Page 4 of 4


District/off: 0752-1                  User: cshabez                      Page 2 of 2                          Date Rcvd: Apr 23, 2019
                                      Form ID: 309A                      Total Noticed: 55


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
27771882       +E-mail/Text: ogclitmail@hanover.com Apr 24 2019 01:51:49     The Hanover Insurance Group,
                 Po Box 580045,   Charlotte, NC 28258-0045
27771845       +E-mail/Text: EBankruptcy@UCFS.NET Apr 24 2019 01:52:03     UNITED CONSUMER FINL S,
                 865 BASSETT RD,   WESTLAKE, OH 44145-1194
27771849       +EDI: WFFC.COM Apr 24 2019 05:23:00     WELLS FARGO DEALER SVC,   PO BOX 19657,
                 IRVINE, CA 92623-9657
                                                                                            TOTAL: 25

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
27771878*        +ERC,   PO Box 23870,   Jacksonville, FL 32241-3870
27771862       ##+TATE & KIRLIN ASSOC,   2810 SOUTHAMPTON RD,   PHILADELPHIA, PA 19154-1207
                                                                                                                    TOTALS: 0, * 1, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 25, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 23, 2019 at the address(es) listed below:
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
              Richard J Mason   rmason@mcguirewoods.com, IL54@ecfcbis.com
              Thomas March    on behalf of Debtor 1 Mona Zephir tmarch@semradlaw.com,
               ilnb.courtview@SLFCourtview.com
                                                                                            TOTAL: 3
